Citation Nr: 1446790	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  13-20 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. All, Associate Counsel




INTRODUCTION

The Veteran had active military service in the United States Navy from July 1945 to July 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death, which occurred in October 1981.  Specifically, she contends that the Veteran's in-service exposure to ionizing radiation caused him to develop cancer.  The Veteran participated in Operation CROSSROADS, a U.S. atmospheric nuclear test series conducted during 1946.  See January 2012 Defense Threat Reduction Agency letter.  According to the Veteran's death certificate, his immediate cause of death was "Metastatic Adenocarcinoma of Liver - Primary Unknown."

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. §§ 3.303, 3.304.  In addition, certain diseases specific to "radiation-exposed veterans" may be presumed to have been incurred during service.  38 C.F.R. § 3.309(d).  Also, a separate procedural framework for development of claims based on exposure to ionizing radiation is set forth in 38 C.F.R. § 3.311.

A "radiation-exposed veteran" is one who, while serving on active duty, or on reserve duty during active duty for training or inactive duty training, participated in a "radiation-risk activity."  The term "radiation-risk activity" means onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan during a certain period in 1945 and 1946; internment as a prisoner of war in Japan during a certain period in 1945 and 1946; serving on duty on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, if, during such service the veteran was monitored for exposure or working in a job that is typically monitored for radiation exposure; service on Amchitka Island, Alaska, if, during such the veteran was exposed in performance of duties related to underground nuclear tests; or service in a capacity which, if performed as an employee of the Department of Energy would qualify the veteran for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  38 C.F.R. § 3.309.

With respect to the presumption and procedural development regulations, a veteran must first show that a certain disease has become manifest.  Diseases specific to "radiation-exposed veterans" are the following:  leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 C.F.R. § 3.309(d)(2).

Pursuant to 38 C.F.R. § 3.311, radiogenic diseases include the following:  all forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).

In January 2012, the RO denied the appellant's claim due to a lack of medical evidence identifying the primary site of the Veteran's cancer, which ultimately metastasized to his liver.  The RO attempted to obtain medical records related to the Veteran's cancer treatment; however, the identified facilities reported that no records were found, and the appellant was unable to provide any additional probative records.

As discussed, presumptive service connection pursuant to 38 C.F.R. § 3.309 is only available for the diseases specified in that regulation.  In this case, the Veteran's immediate cause of death-metastatic adenocarcinoma of liver-is not among the diseases listed.  Thus, based on current the evidence of record, it appears that presumptive service connection cannot be granted.  However, the appellant's claim must also receive consideration under 38 C.F.R. § 3.311, which contemplates service connection for any type of cancer, when other factors are met.  Such consideration was not afforded the appellant's claim in this case.

Therefore, because the Veteran's immediate cause of death was cancer and his exposure to ionizing radiation has been confirmed, a remand is warranted for additional development pursuant to 38 C.F.R. § 3.311.  Specifically, the AOJ must forward the appellant's claim to the Under Secretary for Health for a dose estimate pursuant to 38 C.F.R. § 3.311(a)(2)(iii) and then, after the dose estimate is provided, refer the claim to the Under Secretary for Benefits in accordance with 38 C.F.R. § 3.311(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the appellant with an opportunity to submit any additional evidence pertinent to the issue on appeal.  Request any additional records identified by the appellant, obtaining authorization as necessary.

2.  In accordance with 38 C.F.R. § 3.311(a)(2)(iii), forward the Veteran's records/information concerning radiation exposure, including any service records, to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible.  (If a specific estimate cannot be made, a range of possible doses should be provided.) 

3.  Thereafter, refer the claim to the Under Secretary for Benefits for consideration pursuant to 38 C.F.R. § 3.311(c) .

4.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the appellant and her representative with a supplemental statement of the case and afford her with an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

